Citation Nr: 1714692	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a family friend


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1989 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO in North Little Rock, Arkansas, certified the case to the Board on appeal.  

In November 2015, the Veteran and two witnesses testified at a video conference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected major depressive disorder and lumbosacral disorder.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim. However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.  In the instant case, the Veteran's service-connected depressive disorder is rated at 50 percent, and his combined rating for all service-connected disorders, including depressive disorder, lumbosacral strain, irritable bowel syndrome, hiatal hernia, skin disorder of the hands and feet, radiculopathy of the left and right lower extremities, and epidymitis, is 90 percent.  Thus, the Veteran has met the threshold schedular requirements.  

In October 2010, the Veteran filed the present claim, contending that his service-connected major depressive disorder and lumbar disorder prevented him from working.  Although he earned a secondary-level degree in electrical engineering in 2005, the Veteran reports that he most recently worked for a manufacturing company in 2000.  

At the November 2015 hearing, the Veteran, his wife, and SA, a nurse and family friend testified that his physical and mental symptoms render him incapable of full-time employment.  The Veteran stated that he is no longer able to work due to debilitating back pain, adding that his pain medications cause cognitive side effects that impact his ability to sustain focus.  The Veteran's wife confirmed his contentions, adding that his depressive disorder confers symptoms including mood instability, angry outbursts and confusion.   SA added the Veteran's medication regimen causes numerous physical and mental side effects, which in combination with his service-connected depressive disorder and lumbosacral disorder, render him altogether incapable of gainful employment.

The VA examiner with whom the Veteran met in August 2011 stated, "[i]n reviewing the medical records, in particular the report and examination completed by this examiner...there is no indication that [the Veteran] would not be able to complete at least sedentary employment in relation to his lumbar spine."  In September 2011, the same examiner indicated that the Veteran was "extremely disabled by his multiple medical problems including severely disabling chronic pain conditions," adding, "[his] major depression would make it more difficult to be fully productive in any type of employment, but his total health picture, combining his major depression [and] severe/disabling chronic physical pain...renders him completely unable to secure and maintain substantially gainful employment."  However, because the focus of the medical opinion was whether the Veteran is completely unable to secure and maintain gainful employment due to his depression alone, the examiner opined in the negative.  

The Veteran has submitted lay statements, including from his wife and an acquaintance, which document ongoing symptoms including forgetfulness, irritability, and mood instability, as well as debilitating chronic pain.  A November 2010 lay statement from PE indicates the Veteran is no longer able to sit for prolonged periods due to pain, and no longer leaves his home to socialize due to symptoms of his depressive disorder.  A September 2010 statement from the Veteran's wife confirms the Veteran's activities have been severely curtailed by his symptoms, and note that his forgetfulness and irritability render him incapable of the performance of even simple mental tasks, while his back pain limits his capacity for physical activity.  In a January 2011 statement, the Veteran indicated his pain is intolerable, and wakes him frequently throughout the night, adding that the side effects of his pain medications, in conjunction with his back pain, would make it impossible for him to sustain concentration throughout a full workday.  He also stated he "barely drive[s] anymore," is beset by bouts of irritability and forgetfulness, and struggles with simple physical tasks, such as putting on his shoes.  

Initially, the Board finds that the evidence shows the Veteran is currently unemployable.  The Veteran, his wife, and SA have provided competent and credible lay testimony that his chronic pain and mental symptoms are sufficiently debilitating as to cause unemployability.  The Board also finds the above-discussed lay statement of PE to be competent and credible.  Additionally, the Board notes that the Veteran receives Social Security Administration disability benefits, a fact which, while not dispositive, further supports his contentions.  Although the August and September 2011 VA examiner did not indicate that either the Veteran's lumbosacral or depressive disorders rendered him unemployable in their own right, such a medical opinion is not necessary for the Board to find that a TDIU is warranted.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Particularly given the examiner's statements, discussed above, with respect to the global effects of the Veteran's disabilities, coupled with the credible lay statements of record, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's depressive disorder and lumbosacral disorder render him unemployable under the applicable regulations.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted. 








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


